Title: To James Madison from William Wirt, 17 March 1816
From: Wirt, William
To: Madison, James


                    
                        Dear Sir,
                        Richmond. March 17. 1816
                    
                    I thank you for your favor of the thirteenth instant. I certainly had not thought of the Office in question, for myself, nor am I now sufficiently informed of the interference which the discharge of it’s duties at Norfolk will cause with my other professional engagements to decide, with entire satisfaction to myself whether I can with propriety undertake it. I have written to Norfolk to ascertain the ordinary length of the Session and would prefer to suspend a definitive answer until I shall have heard from that place. If a decision shall become necessary before I shall have so heard, I would be obliged to you to consider this letter as acceding to your proposal, and to accept my thanks for the very obliging terms in which that proposal is conveyed. Your obedient Servant,
                    
                        
                            Wm. Wirt
                        
                    
                